 1

 2

 3                                UNITED STATES DISTRICT COURT

 4                              EASTERN DISTRICT OF CALIFORNIA

 5

 6    KAREEM J. HOWELL,                                 Case No. 1:19-cv-01177-BAM (PC)
 7                       Plaintiff,
                                                        ORDER REGARDING PLAINTIFF’S
 8              v.                                      NOTICE OF VOLUNTARY DISMISSAL
 9    KYLE, et al.,
                                                        (ECF No. 11)
10                       Defendants.
11

12          Plaintiff Kareem J. Howell is a state prisoner proceeding pro se and in forma pauperis in

13   this civil rights action pursuant to 42 U.S.C. § 1983. On February 20, 2020, Plaintiff filed a

14   notice of voluntary dismissal pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i). (ECF

15   No. 11.)

16          Under Rule 41(a)(1)(A)(i), “a plaintiff has an absolute right to voluntarily dismiss his

17   action prior to service by the defendant of an answer or a motion for summary judgment.”

18   Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997) (citation omitted). No defendant in

19   this action has served an answer or a motion for summary judgment.

20          Accordingly, this action is terminated by operation of law without further order from the

21   Court. Fed. R. Civ. P. 41(a)(1)(A)(i). The Clerk of the Court is directed to terminate all pending

22   deadlines and close this case.
     IT IS SO ORDERED.
23

24      Dated:       February 24, 2020                        /s/ Barbara   A. McAuliffe               _
                                                       UNITED STATES MAGISTRATE JUDGE
25

26
27

28
                                                       1
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
     2
